Order entered August 12, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00528-CV

                                LINDA FITZERMAN, Appellant

                                               V.

                            CLASSIC AMERICANA, LLC, Appellee

                         On Appeal from the 68th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-14-12166

                                           ORDER
       We GRANT the August 11, 2015 motion for substitution of lead counsel. We DIRECT

the Clerk of this Court to add J. Michael Weston as lead counsel for appellant.

       We DENY as moot the August 7, 2015 motion of John F. Redwine to withdraw as

counsel for appellant.



                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE